
	
		I
		111th CONGRESS
		1st Session
		H. R. 2372
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Nuclear Waste Policy Act of 1982 to require
		  the President to certify that the Yucca Mountain site remains the designated
		  site for the development of a repository for the disposal of high-level
		  radioactive waste, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rebating America’s Deposits
			 Act.
		2.Certification of
			 commitment to Yucca Mountain
			(a)In
			 generalSubtitle E of title I
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10172 et seq.) is amended by
			 adding at the end the following:
				
					162.Certification
				of commitment to Yucca Mountain site
						(a)Definition of
				defense wasteIn this section, the term defense
				waste means—
							(1)transuranic
				waste;
							(2)high-level
				radioactive waste;
							(3)spent nuclear
				fuel;
							(4)special nuclear
				materials;
							(5)greater-than-class
				C, low-level radioactive waste; and
							(6)any other waste
				arising from the production, storage, or maintenance of nuclear weapons
				(including components of nuclear weapons).
							(b)Certification of
				commitmentNot later than 30 days after the date of enactment of
				this section, the President shall publish in the Federal Register a notice that
				the President certifies that the Yucca Mountain site is the selected site for
				the development of a repository for the disposal of high-level radioactive
				waste and spent nuclear fuel, in accordance with section 160.
						(c)Failure To
				publish certification; revocation of certificationIf the
				President fails to publish the certification of the President in accordance
				with subsection (b), or if the President revokes the certification of the
				President after the date described in that subsection, not later than 1 year
				after the date described in subsection (b), or the date of revocation, as
				appropriate, and in accordance with subsection (d)—
							(1)each entity that
				is required under section 302 to make a payment to the Secretary shall not be
				required to make any additional payment; and
							(2)each entity that
				has made a payment under section 302 shall receive from the Secretary of the
				Treasury, from amounts available in the Nuclear Waste Fund, an amount equal to
				the aggregate amount of the payments made by the entity (including interest on
				the aggregate amount of the payments) to the Secretary for deposit in the
				Nuclear Waste Fund.
							(d)Use of returned
				payments
							(1)In
				generalSubject to paragraph (2), of the aggregate amount of
				payments returned to an entity described in subsection (c)(2)—
								(A)75 percent shall
				be used by the entity to provide rebates to ratepayers of the entity;
				and
								(B)25 percent shall
				be used by the entity to carry out upgrades to nuclear power facilities of the
				entity to enhance the storage and security of materials used to generate
				nuclear power.
								(2)Defense
				wasteIn the case of a payment required to be paid to an entity
				for the storage of defense waste, the Secretary shall use the amount required
				to be paid to the entity to meet the penalty payment obligation of the
				Secretary under subsection (e)(2) to the State in which the entity is
				located.
							(e)Disposition of
				defense waste
							(1)In
				generalNot later than January 1, 2017, the Secretary shall
				initiate the transportation of defense waste from each State in which defense
				waste is located to the Yucca Mountain site.
							(2)Penalty
								(A)In
				generalSubject to subparagraph (B), if the Secretary fails to
				initiate the transportation of defense waste in accordance with paragraph (1),
				the Secretary shall pay to each State in which defense waste is located
				$1,000,000 for each day that the defense waste is located in the State until
				the date on which the Secretary initiates the transportation of the defense
				waste under paragraph (1).
								(B)Maximum
				amountSubject to subsection (c)(2), for each calendar year, the
				Secretary shall not pay to any State described in subparagraph (A) an amount
				greater than $100,000,000.
								(C)Required use of
				paymentsA State that receives amounts through a payment from the
				Secretary under this paragraph shall use the amounts—
									(i)to
				help offset the loss in community investments that results from the continued
				storage of defense waste in the State; and
									(ii)to help mitigate
				the public health risks that result from the continued storage of defense waste
				in the State.
									(f)Determination by
				Commission To grant or amend licensesIn determining whether to
				grant or amend any license to operate any civilian nuclear power reactor, or
				high-level radioactive waste or spent fuel storage or treatment facility, under
				the Atomic Energy Act of 1954 (42
				U.S.C. 2011 et seq.), the responsibilities of the President and the Secretary
				described in this subtitle shall be considered to be sufficient and independent
				grounds for the Commission to determine the existence of reasonable assurances
				that spent nuclear fuel and high-level radioactive waste would be disposed of
				safely and in a timely manner by the entity that is the subject of the
				determination.
						(g)Effects
							(1)Termination of
				payment requirement; acceptance of returned paymentsWith respect
				to an entity that receives a benefit under paragraph (1) or (2) of subsection
				(c)—
								(A)the entity shall
				not be considered by the Commission to be in violation under section 302(b);
				and
								(B)the Commission
				shall not refuse to take any action with respect to a current or prospective
				license of the entity on the grounds that the entity has cancelled or rescinded
				a contract to which the entity is a party as the result of—
									(i)the failure by the
				entity to make a payment to the Secretary under section 302; or
									(ii)the acceptance by
				the entity of amounts described in subsection (c)(2).
									(2)Disposition of
				wasteNothing in this section affects the responsibility of the
				Federal Government under any Act (including regulations) with respect to the
				ultimate disposition of high-level radioactive waste and spent nuclear
				fuel.
							.
			(b)Conforming
			 amendmentThe table of contents of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. prec. 10101) is amended by adding at the end of the items
			 relating to subtitle E of title I the following:
				
					
						Sec. 162. Certification of commitment to Yucca Mountain
				site.
					
					.
			
